  Case 3:19-cv-00477-REP Document 86 Filed 05/18/20 Page 1 of 5 PageID# 843



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

TREVOR FITZGIBBON,                            )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    ) Civil Action No. 3:19-cv-477-REP
                                              )
JESSELYN A. RADACK,                           )
                                              )
               Defendant.                     )

  DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO DISMISS
       PLAINTIFF’S SECOND AMENDED COMPLAINT PURSUANT TO
                    FED. R. CIV. P. 12(B)(1) and 12(B)(6)

       Defendant Jesselyn A. Radack (“Radack” or “Defendant”), by and through undersigned

counsel, hereby supplements her Motion to Dismiss the Second Amended Complaint filed by

Plaintiff Trevor Fitzgibbon (“Fitzgibbon” or “Plaintiff”) pursuant to Fed. R. Civ. P. 12(b)(1) [Dkt.

No. 47] and Fed. R. Civ. P. 12(b)(6) [Dkt No. 50], and in support thereof, states as follows:

                                          ARGUMENT

       I.      Plaintiff Has Waived The Right To Seek Tort Damages.
       It is well settled under Virginia law that for a claim of fraud in the inducement, a party

“must choose to prove fraud and seek recovery under the terms of the contract or to rescind the

contract and pursue restitution if applicable.       A party may not do both.” Med-Therapy

Rehabilitation Services, Inc. v. Diversicare Corp. of America, 1994 U.S. App. LEXIS 1665, *9

(4th Cir. 1994). In the recent case of CGI Fed., Inc. v. FGi Fed., Inc., 295 Va. 506 (2018), the

Supreme Court of Virginia noted:

       We have long held that a contract procured by fraud is voidable at the option of the
       injured party. [citation omitted]. A victim of fraudulent inducement may rescind
       the contract or affirm the contract and sue for damages. When a rescission occurs,



                                                 1
  Case 3:19-cv-00477-REP Document 86 Filed 05/18/20 Page 2 of 5 PageID# 844



       "the contract is terminated for all purposes, and the parties are restored to the status
       quo ante." [Citation omitted].
       In the CGI Fed., Inc. case the Court held that because plaintiff elected to sue for both “tort

and contract damages” plaintiff had “as a consequence, ‘affirmed the contract’ and ‘consent[ed]

to be bound by its provisions.’” Id. (citations omitted). In the instant case, Fitzgibbon’s Second

Amended Complaint seeks tort damages, i.e., the value of the claims he settled in the Original

Radack Action, yet at the same time affirms the contract and seeks contract damages. Fitzgibbon’s

Second Amended Complaint indisputably runs afoul of the longstanding principle that a party

claiming fraud in the inducement must either void the contract or affirm it, but cannot do both.

       Virginia law is also clear that if a party seeks recission of the contract and restitution, that

election must be made as soon as the party discovers the alleged fraud, or it is waived. See, e.g.,

U.S. v. Idlewild Pharmacy, Inc., 308 F. Supp. 19, 22 (E.D. Va. 1969) (“Ordinarily, one who after

discovering the untruth of representations, conducts himself with reference to the transaction as

though it were still subsisting and binding, thereby waives all benefits of and relief from the

misrepresentations.”). As explained by the Supreme Court of Virginia in both the McLeskey and

Lloyd cases:

       When a ground for recission is discovered, prompt action is necessary. If a party,
       after discovering facts which would justify rescission, continues to treat the
       contract as a subsisting obligation, leading the other party to believe that it is
       still in effect, the right to rescind is waived.” McLeskey v. Ocean Park Investors,
       Ltd., 242 Va. 51, 55 (1991) (emphasis added) citing Link Assoc. v. Jefferson
       Standard, 223 Va. 479, 484-85 (1982) (“A party intending to repudiate a contract
       on the ground of fraud must act within a reasonable time and with great punctuality
       upon learning of the wrong. He will be deemed to have waived his right of
       repudiation if, after discovery of the fraud, he treats the contract as a subsisting
       obligation”); Dobie v. Sears, Roebuck & Co., 164 Va. 464, 470 (1935).

       The person who is misled is required, as soon as he learns the truth, with all
       reasonable diligence, to disaffirm the contract or abandon the transaction, and
       give the other party an opportunity of rescinding it, and of restoring both of
       them to their original position. . . . If after discovering the untruth of the
                                                  2
    Case 3:19-cv-00477-REP Document 86 Filed 05/18/20 Page 3 of 5 PageID# 845



        representations, he conducts himself with reference to the transaction as
        though it were still subsisting and binding, he thereby waives all benefit of and
        relief from the misrepresentations." Lloyd v. Smith, 150 Va. 132, 148 (1928)
        (citation omitted); see Virginia-Carolina Rubber Co. v. Flanagan, 150 Va. 276,
        281-82 (1928) (having received the benefits of a fraudulently induced stock
        subscription agreement, subscriber could not obtain fraud damages) (emphasis
        added).
        Here, Fitzgibbon could have easily disaffirmed the Settlement Agreement via any written

document informing Radack of his intent to do so and sought fraud damages. Lloyd, 150 Va. at

148. Instead he fully embraced the Settlement Agreement, retained the benefits thereof including

the $101,541.56 settlement payment, and continues to this day to treat the contract as a subsisting

obligation. Therefore, in line with the holdings in McLeskey and Lloyd and their progeny,

Fitzgibbon has waived recovery of any fraud damages, and is only entitled to contract damages.

This waiver is further evidenced by Fitzgibbon’s repeated reference to the terms of the Settlement

Agreement and allegations of specific breaches thereunder. Indeed, in the Second Amended

Complaint Fitzgibbon states that “[t]he settlement agreement is a valid and enforceable contract.”

Second Am. Compl. ¶ 23. The Second Amended Complaint goes on to quote provisions of the

Settlement Agreement which Fitzgibbon alleges were breached and also quotes to the liquidated

damages clause in the Settlement Agreement. Second Am. Compl. ¶¶ 17-23. 1 Fitzgibbon has

continuously affirmed the validity of the Settlement Agreement since it was entered into and over

the preceding 10 months of litigation in this case. Fitzgibbon, who has never taken the position

that the Settlement Agreement should be rescinded, cannot now 10 months into litigation elect

such a remedy; Fitzgibbon has waived the option to elect tort damages. Accordingly, the parties’

express contract remains in effect.




1
 This same language is also contained in Fitzgibbon’s two prior versions of the Complaint. [Dkt Nos. 1 and 13 at ¶¶
17-23].

                                                         3
  Case 3:19-cv-00477-REP Document 86 Filed 05/18/20 Page 4 of 5 PageID# 846



        II.       Plaintiff’s Contractual Damages Are Limited By The Liquidated Damages
                  Clause Contained In The Settlement Agreement.
        Having affirmed the validity of the Settlement Agreement, Fitzgibbon cannot now

selectively disavow specific provisions of the contract. The liquidated damages provision in the

Settlement Agreement provides for recovery of $1,000 for “each tweet, retweet, reply, like, post

or comment” that is “of and concerning” the other party or which is “defamatory, derogatory,

deprecating, detracting, and/or pejorative.” Second Am. Compl. ¶¶ 17-18. This liquidated damage

provision is applicable and expressly limits the damages which Fitzgibbon can recover in the

instant action.

        For these reasons, Defendant’s Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6) should be granted.

Dated: May 18, 2020

                                                           Respectfully submitted,



                                                           JESSELYN A. RADACK




THE THOMAS LAW OFFICE, P.L.C.
11130 Fairfax Boulevard, Suite 200
Fairfax, VA 22030
Telephone: 703-957-2577
Facsimile: 703-957-2577
E-mail: mthomas@thomaslawplc.com

By:    /s/ D. Margeaux Thomas_____________
      D. Margeaux Thomas (VSB #75582)
      Counsel for Defendant Jesselyn A. Radack




                                                4
 Case 3:19-cv-00477-REP Document 86 Filed 05/18/20 Page 5 of 5 PageID# 847




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 18th day of May 2020, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102,
Charlottesville, VA 22903
stevenbiss@earthlink.net

                                 /s/ D. Margeaux Thomas_________________
                             D. Margeaux Thomas (VSB #75582)
                             The Thomas Law Office PLC
                             11130 Fairfax Blvd., Suite 200-G
                             Fairfax, VA 22030
                             Telephone: 703.957.2577
                             Facsimile: 703.957.2578
                             Email: mthomas@thomaslawplc.com
                             Counsel for Defendant Jesselyn A. Radack




                                              5
